Exhibit 10.1
THIRD AMENDMENT TO SALES AGREEMENT
     THIS THIRD AMENDMENT TO SALES AGREEMENT (the “Amendment”) is entered into
as of the 4th day of April, 2011, effective as of January 1, 2011, by and
between Capstead Mortgage Corporation (the “Company”) and BRINSON PATRICK
SECURITIES CORPORATION (the “Sales Manager”), as follows:
RECITALS:
     WHEREAS, the Company and the Sales Manager have entered into a Sales
Agreement dated as of March 10, 2008 (the “Initial Agreement”);
     WHEREAS, the Company and Sales Manager have entered into a First Amendment
to the Initial Agreement dated as of August 4, 2008 and a Second Amendment to
the Initial Agreement dated as of November 24, 2009 (together with the Initial
Agreement, the “Agreement”); and
     WHEREAS, the Company and the Sales Manager desire to amend the Agreement.
     NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, intending to be legally bound, the Company and the Sales
Manager agree as follows:
SECTION 1. Defined Terms. Capitalized terms not otherwise defined herein shall
have the meaning attributed to them in the Agreement.
SECTION 2. Amendment to Section 2.1(c) of the Agreement. Section 2.1(c) of the
Agreement is amended and restated to read as follows:
     “(c) The compensation to the Sales Manager for sales of Common Stock sold
under this Agreement shall be at the following commission rates: 3.0% of the
gross sales price per share (“sales proceeds”) for the first $8 million of
aggregate sales proceeds raised in each Sales Period; 2.5% of sales proceeds for
the next $4 million of aggregate sales proceeds raised in each Sales Period;
2.0% of sales proceeds for next $88 million in aggregate sales proceeds raised
in each Sales Period; and 1.0% of sales proceeds for any additional aggregate
sales proceeds raised in each Sales Period. For purposes of this section 2.1(c),
the initial “Sales Period” shall commence on March 10, 2008 and shall end on
December 31, 2011 and each subsequent Sales Period shall be for a two year
period, commencing on January 1 and ending on December 31 of the following
calendar year. The remaining proceeds, after further deduction for any
transaction fees imposed by any governmental or self-regulatory organization in
respect to such sale shall constitute the net proceeds to the Company for such
Common Stock (the “Net Proceeds”). For purposes of the first sentence of this
section 2.1(c), sales proceeds include sales proceeds from sales of Common Stock
by the Sales Manager for the account of the Company, whether under this
Agreement, or otherwise.”
SECTION 3. Counterparts. This Amendment may be executed in separate
counterparts, each of which shall be deemed an original and both of which shall
constitute a single agreement.

 



--------------------------------------------------------------------------------



 



SECTION 4. Binding Effect. Except as expressly amended hereby, the Agreement
shall continue to be and shall remain in full force and effect in accordance
with its terms. Any reference to the “Agreement” or the “Sales Agreement” in the
Agreement shall be deemed to be a reference to the Agreement as amended hereby.
SECTION 5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.
     IN WITNESS WHEREOF, the undersigned have executed this Third Amendment to
Sales Agreement as of the day and year first written above.

            CAPSTEAD MORTGAGE CORPORATION
      By:   /s/ Phillip A. Reinsch        Name:   Phillip A. Reinsch       
Title:   Executive Vice President and
Chief Financial Officer          BRINSON PATRICK SECURITIES CORPORATION
      By:   /a/ Todd Wyche        Name:   Todd Wyche        Title:   Managing
Director     

2